Order, Supreme Court, Bronx County (Dianne Renwick, J.), entered on or about January 14, 2003, which granted defendants-respondents’ motion to transfer the venue of the action from Bronx County to Westchester County, unanimously affirmed, without costs.
In support of their motion to change venue from Bronx County to Westchester County, defendants-respondents produced documentary evidence, including health insurance and emergency room records, indicating that plaintiffs resided in Westchester County, and not the Bronx, at the time they commenced the action. Inasmuch as plaintiffs, at the hearing on the motion, proved unable to rebut defendants-respondents’ showing with competent, credible evidence, defendants’ motion was properly granted (see Furlow v Braeubrun, 259 AD2d 417 [1999]). There is no merit to plaintiffs’ contention that the motion to change venue was untimely where, as here, the record discloses that plaintiffs actively sought to conceal from defendants the circumstance that they were not Bronx residents at the statutorily relevant time, and defendants’ motion was made promptly after they acquired information indicating that venue had not been properly placed in Bronx County (see Roman v Brereton, 182 AD2d 556, 557 [1992]). Concur — Tom, J.P., Saxe, Rosenberger and Marlow, JJ.